United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-24
Issued: April 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 7, 2011 appellant filed a timely appeal from a May 24, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim and a September 8, 2011 nonmerit decision denying her request for review of the written
record by the Branch of Hearings and Review. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
developed right shoulder rotator cuff tears as a result of factors of her employment; and
(2) whether OWCP’s Branch of Hearings and Review properly denied appellant’s request for
review of the written record as untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 23, 2011 appellant, then a 55-year-old pharmacy technician, filed an
occupational disease claim (Form CA-2) alleging that she sustained a right shoulder rotator cuff
tear from repetitively performing her technician duties. She first became aware of her injury and
its relationship to her employment on January 18, 2011. Appellant notified her supervisor on
January 27, 2011.
By letter dated March 10, 2011, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and asked to respond to the provided questions within 30 days.
In a February 18, 2011 narrative statement, appellant described her duties as a pharmacy
technician, which included scanning prescriptions, stocking shelves, answering telephones and
processing refills. She also reported that she had a previous occupational disease claim for her
right shoulder in May 2004, which was accepted by OWCP.2 Appellant stated that she received
medical treatment and physical therapy and returned to work as a pharmacy technician. In
January 2011, she experienced right shoulder pain and swelling, which prevented her from
moving her shoulder. Appellant’s physician informed her that she had a right rotator cuff tear.
Appellant submitted a January 27, 2011 right shoulder magnetic resonance imaging
(MRI) scan report from Dr. Remy Rodriguez, Board-certified in internal medicine, who
described his findings stating that there were moderate amounts of fluid deep to the right rotator
cuff, high grade incomplete thickness superior surface tears of the rotator cuff and suspected
subacromial spur with related impingement. Dr. Rodriguez diagnosed apparent significant right
shoulder rotator cuff tears.
By decision dated May 24, 2011, OWCP denied appellant’s claim. It found that,
although the employment factors occurred as alleged, the medical evidence provided no firm
diagnosis and did not establish causal relationship.
On June 1, 2011 OWCP received additional documents, including medical records dated
February 9 to April 7, 2011, an April 26, 2011 narrative statement describing her injury and a job
description for a pharmacy technician.
On August 7, 2011 appellant requested review of the written record. She noted that the
delay in her request was due to her difficulty in writing with her right hand, because of her
shoulder condition. By decision dated September 8, 2011, the Branch of Hearings and Review
denied appellant’s request for a review of the written record finding that her request was not
made within 30 days of the May 24, 2011 OWCP decision. The Branch of Hearings and Review
further determined that the issue in the case could equally well be addressed by requesting
reconsideration from OWCP and submitting evidence not previously considered which
establishes that she sustained an injury.

2

The record before the Board contains no further information regarding appellant’s unidentified May 2004 claim
other than the information provided from her narrative statement.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
To establish a causal relationship between the condition and any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting that causal relationship.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant engaged in repetitive movements while working as a
pharmacy technician. It denied her claim for failing to establish that the occupational exposure
caused an injury. The Board finds that the medical evidence of record is insufficient to establish
that appellant sustained a right shoulder rotator cuff tear causally related to factors of her
employment.8
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

3

In a January 27, 2011 MRI scan report of the right shoulder, Dr. Rodriguez described his
findings stating that there were moderate amounts of fluid deep to the right rotator cuff, high
grade incomplete thickness superior surface tears of the rotator cuff and subacromial spur with
related impingement. He diagnosed “apparent significant right shoulder rotator cuff tears.” In
its May 24, 2011 decision, OWCP found insufficient evidence to establish a firm medical
diagnosis of appellant’s condition, noting that an MRI scan report only provided an impression
of rotator cuff tear. The Board notes that Dr. Rodriguez’ radiologic findings and his statement of
diagnosis does establish a right shoulder rotator cuff tear. Given that appellant has a diagnosed
condition, the question becomes whether the accepted employment factors caused her right
shoulder rotator cuff tears.
While Dr. Rodriguez’ report establishes a diagnosis, it is not rationalized as to the issue
of causal relation. He did not address appellant’s medical history or explain how the accepted
employment factors caused or contributed to the rotator cuff tears. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.9 Thus, Dr. Rodriguez’ report is
insufficient to meet appellant’s burden of proof.
Appellant also noted that she had a prior right shoulder injury from an accepted
May 2004 occupational disease claim. This earlier shoulder injury makes it unclear whether her
current right shoulder rotator cuff tear is a result of currently alleged occupational exposure to
repetitive activities as a pharmacy technician or is an effect of the previous condition. It is
appellant’s burden to specify the nature of her claim but she has never connected her present
condition to any previous injury or claim. She alleges a new injury based upon cumulative
trauma.
The Board notes that appellant submitted additional evidence following the May 24, 2011
merit decision. The Board, however, may not consider new evidence for the first time on appeal
which was not before OWCP at the time it issued its final decision.10 As the medical reports
were not part of the record considered by OWCP in its May 24, 2011 decision, the Board may
not consider this evidence for the first time on appeal. Appellant may submit additional
evidence, together with a written request for reconsideration, to OWCP within one year of the
Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
LEGAL PRECEDENT -- ISSUE 2
A claimant for compensation not satisfied with a decision by OWCP is entitled, on
request made within 30 days after the date of the issuance of the decision, to a review of the
written record on her claim before a representative of the Secretary.11 According to 20 C.F.R.
§ 10.615, a claimant shall be afforded a choice of an oral hearing or a review of the written
record.12 The regulations provide that a request for a hearing or review of the written record
9

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

20 C.F.R. § 501.2(c).

11

5 U.S.C. § 8124(b)(1).

12

20 C.F.R. § 10.615.

4

must be made within 30 days as determined by the postmark or other carrier’s date marking, of
the date of the decision.13 A claimant is not entitled to a hearing or a review of the written record
as a matter of right if the request is not made within 30 days of the date of OWCP decision.14
OWCP has discretion, however, to grant or deny a request that is made after this 30-day period.15
In such a case, it will determine whether to grant a discretionary hearing and, if not, will so
advise the claimant with reasons.16
ANALYSIS -- ISSUE 2
In the present case, appellant requested review of the written record on August 7, 2011
and OWCP found that the reconsideration request was postmarked on August 9, 2011. Her
request was made more than 30 days after the date of issuance of OWCP’s prior decision dated
May 24, 2011. Therefore, OWCP properly found in its September 8, 2011 decision that she was
not entitled to an oral hearing or examination of the written record as a matter of right because
her request for review of the written record was not made within 30 days of its May 24, 2011
decision.17
In the instant case, appellant did not submit a written request for review of the written
record by June 23, 2011, 30 calendar days from OWCP’s May 24, 2011 decision. Because her
request was postmarked August 9, 2011, it is untimely. Appellant asked that her delay be
excused due to difficulty writing with her right hand.
Although appellant’s request for a review of the written record was untimely, OWCP has
the discretionary authority with respect to granting the request and it must exercise such
discretion. In its September 8, 2011 decision, it properly exercised its discretion by stating that it
had considered the matter and had denied her request for review of the written record because the
issue of fact of injury could be addressed through a reconsideration application. The Board has
held that the only limitation on OWCP’s authority is reasonableness and an abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deduction from established facts.18
In this case, the evidence of record does not indicate that OWCP abused its discretion in its
denial of appellant’s request for review of the written record.
CONCLUSION
The Board finds that, while appellant established a diagnosis of right shoulder rotator cuff
tear, she did not establish that this condition is causally related to factors of her federal
13

Id. at § 10.616(a).

14

See James Smith, 53 ECAB 188 (2001).

15

Herbert C. Holley, 33 ECAB 140 (1981).

16

Id.

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602 (May 1991).

18

Daniel J. Perea, 42 ECAB 214, 221 (1990).

5

employment. The Board further finds that OWCP properly denied her request for review of the
written record as untimely.
ORDER
IT IS HEREBY ORDERED THAT the September 8 and May 24, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 10, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

